Citation Nr: 0410794	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hairy cell leukemia 
claimed as secondary to herbicide exposure.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
injury to the ureter due to foreign body.  


REPRESENTATION

Veteran represented by:	John E. Howell, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1959 to December 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
September 2002 rating decision of the RO.  

The Board previously denied service connection for hairy cell 
leukemia in a decision promulgated in June 1999; as the veteran 
did not appeal that decision, the Board decision is final.  38 
U.S.C.A. §§ 511(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

Since then, the RO received additional evidence pertaining to 
hairy cell leukemia.  In its present adjudication, the RO decided 
the claim of service connection for hairy cell leukemia on the 
merits and failed to apply the new and material evidence standard.  

However, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 Vet. 
App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  

The issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and the now reopened claim of service 
connection for hairy cell leukemia are being remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his representative if further action is 
required on his part.  



FINDINGS OF FACT

1.  By June 1999 decision, the Board denied the veteran's claim of 
service connection for hairy cell leukemia; the veteran did not 
timely appeal from that decision.  

2.  The evidence brought to VA's attention since the June 1999 
denial of service connection for hairy cell leukemia is neither 
cumulative nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the veteran's claim of 
service connection for hairy cell leukemia.  



CONCLUSIONS OF LAW

1.  The June 1999 Board decision is final.  38 U.S.C.A. §§ 511(a), 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence to warrant reopening the claim of 
service connection for hairy cell leukemia has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has recently 
held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  This mandate was 
accomplished in this instance.  

VCAA provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West 2002).

VCAA also includes certain provisions regarding the type of notice 
to which the veteran is entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that there 
is complete evidentiary record upon which to favorably decide the 
veteran's application to reopen his claim.  Thus, to the extent 
that this action is not adverse to his interests, further 
discussion of VCAA is not required at this time.  


Factual Background 

Among the awards and decorations received by the veteran during 
his service in the United States Army were the Vietnam Service 
Medal with two bronze service stars, the Combat Infantryman Badge, 
and the Republic of Vietnam Campaign Medal.

In November 1967, the veteran was medically examined for purposes 
of separation.  In the Report of Medical Examination, upon 
clinical evaluation, no abnormalities or specific findings 
pertinent to this claim were noted.  

The August 1993 VA medical records reveal a diagnosis of hairy 
cell leukemia.  

In April 1994, the RO received outpatient treatment reports, dated 
from April 1993 to November 1993, from the VA Medical Center (MC) 
in Huntington.  These records noted findings and/or treatment of 
hairy cell leukemia, and attempts at a bone marrow biopsy.  

In May 1994, the RO received additional VAMC Huntington outpatient 
treatment reports, dated from January 1994 to May 1994.  Those 
records noted treatment for hairy cell leukemia.  By May 1994 
rating decision, the RO denied service connection for hairy cell 
leukemia.  

In an August 1994 rating decision, the RO again denied the 
veteran's claim to service connection for hairy cell leukemia.  
That same month, the veteran filed a Notice of Disagreement, and 
submitted additional evidence.  

This included an article from the July-August 1994 issue of Purple 
Heart Magazine, concerning establishment of additional diseases 
for presumptive service connection from exposure to herbicides, 
and selected pages from a medical dictionary. 

In September 1994, the veteran filed a Substantive Appeal in which 
he contended that he had had a blood disorder since 1992, and that 
no one in his family had ever suffered from leukemia.  That month, 
the RO received a VA examination report dated in September 1994, 
which noted a diagnosis of hairy cell leukemia.

In October 1994, the veteran testified before a Hearing Officer at 
the RO.  The veteran stated that doctors had first become aware of 
his hairy cell leukemia following a blood test for cholesterol, 
and confirmed the diagnosis later, after a bone marrow biopsy.  He 
also testified that he was being treated for skin cancer on his 
back, head, and face. 

In addition to his testimony, the veteran submitted additional 
evidence which was admitted into the record.  This included a 
statement from Charles Yarbrough, M.D., who stated that lesions on 
the veteran's back, face and hands could perhaps be related to 
exposure to a co-carcinogen, namely dioxin or Agent Orange.  

In addition, the veteran also submitted a statement from Richard 
Lindsay, M.D., J.D., who noted that leukemia was of "B-cell" 
origin, which was the same cell origin as multiple myeloma, a 
cancer under the VA's presumptive list for Agent Orange exposure.  
It was Dr. Lindsay's opinion that the hairy cell leukemia was 
essentially the same cancer as that of multiple myeloma.  

In October 1994, the RO referred this case for a medical opinion 
as to whether "there [was] any relationship whatsoever between the 
veteran's currently diagnosed leukemia and multiple myeloma."  The 
referral specifically raised Dr. Lindsay's opinion, and requested 
review of all pertinent evidence in the claims file.  

In November 1994, the RO received a statement from the Chief of a 
VAMC 's Hematology/Oncology Department.  It was reported, in 
pertinent part, that "[t]here [were] numerous malignant disorders 
of B cells, including hairy cell leukemia, multiple myeloma, non-
Hodgkin's lymphoma, Hodgkin's disease, and others.  The common B 
cell origin [did] not prove or disapprove common factors of 
causality.  Hairy cell leukemia [was] a distinct clinico-
pathologic entity with clinical and laboratory manifestations 
different from multiple myeloma. . . . It seem[ed] possible that 
factors, such as Agent Orange, which [had] been implicated in 
contributing to the development of non-Hodgkin's lymphoma, 
Hodgkin's disease and multiple myeloma, could be shown at sometime 
in the future to be related to hairy cell leukemia."  

A copy from a reference article in Wintrobe's Hematology, 9th 
Edition (1993) was also provided.  

In November 1994, Dr. Lindsay, on behalf of the veteran, submitted 
to the RO sections from medical texts regarding leukemia.  He 
additionally opined, based on reference to the texts, that the 
cell of hairy cell leukemia was the natural predecessor of the 
plasma cell, which was the cell of multiple myeloma.  He contended 
that the only difference between the hairy cell leukemia and 
multiple myeloma was the stage of the cell's life that was 
affected by the Agent Orange.  

In February 1995, the veteran submitted an article from the 
military newspaper Stars and Stripes, in which it was noted that a 
veteran was suffering from hairy cell leukemia as a result of 
radiation exposure testing.  

In March 1995, the RO received Huntington VAMC outpatient 
treatment reports, dated from February 1994 to January 1995.  
These records noted continued treatment of the veteran for hairy 
cell leukemia and skin lesions.  

In April 1995, the veteran testified before a Hearing Officer at 
the RO.  Under questioning, the veteran stated that five other 
Vietnam veterans of whom he knew, who had served in the infantry 
in Vietnam, also suffered from hairy cell leukemia.  

Dr. Lindsay, representing the veteran at the hearing, noted that 
he believed Dr. Scher had not necessarily disagreed with his 
beliefs regarding hairy cell leukemia and multiple myeloma, but 
she just did not have enough information to substantiate his 
medical conclusions.  

In addition to his testimony, the veteran submitted additional 
evidence to be included in the record.  The evidence was a story 
from United Press International, in which it was noted that the 
Australian government recognized leukemia as causally connected to 
herbicide exposure in Vietnam.

In November 1996, the veteran submitted a copy of a previous Board 
decision, in the case of another veteran, in which service 
connection had been granted for hairy cell leukemia claimed as 
secondary to exposure to pesticides, herbicides, and various 
chemical warfare agents.  

In that case, the veteran had served on active duty from 1956 to 
1958, with a period of active duty for training (ADT) in 1959; he 
had served in the continental United States and in the Panama 
Canal Zone.  The agents to which that appellant had claimed 
exposure in service included gelled fuels, E4 burster shells, 
chlorobenzene, and various pesticides and herbicides.  

In that decision, the Board granted service connection for hairy 
cell leukemia, applying the doctrine of reasonable doubt, on the 
basis that there was a reasonable probability that the veteran 
therein had been exposed to multiple toxic chemicals and 
herbicides in service and during ADT, and there were differing 
medical opinions in the record as to whether there was a causal 
relationship between his chemical exposure during service and his 
development of hairy cell leukemia.  

Thereafter, in February 1997, the RO received a Statement In 
Support of Claim, on VA Form 21-4138, in which the veteran 
requested that the RO review his service medical records, which he 
noted showed treatment for possible malaria, but which the veteran 
believed was the onset of his leukemia.  

Subsequently, in April 1997, the RO received a statement from the 
veteran (on a VA Form 9), in which he argued that the undiagnosed 
blood problem in service was actually the first stage of his then-
undiagnosed leukemia.  

In June 1997, the veteran testified before a Hearing Officer at 
the RO. Under questioning, the veteran stated that, while he was 
in service, he had been treated for what at first was thought to 
be malaria, but later was determined to be an unknown blood 
abnormality.  The veteran also noted that, during his tour in 
Vietnam, he and other soldiers lived, bathed, and ate in areas 
where herbicides and napalm had been used.  He also reiterated and 
referred to previously submitted evidence.  

In addition to his testimony, the veteran also submitted 
additional evidence to be made part of the record.  This included 
a copy of an April 1995 Hearing Officer's Decision; a statement 
from Dr. Lindsay, dated in June 1995, which noted the veteran's 
reported exposure to Agent Orange on at least three occasions 
while in Vietnam, and current diagnoses of skin lesions and hairy 
cell leukemia; a letter from Dr. Lindsay to W. Bernard Richland of 
the U.S. District Court for the Eastern District of New York, 
dated in April 1996, which noted the facts behind the veteran's 
claim for service connection for hairy cell leukemia, and a 
request that the letter be made a part of the veteran's original 
request for appeal; a previously considered statement from Dr. 
Lindsay, dated in October 1994; and a Statement in Support of 
Claim, dated in February 1997, in which the veteran argued that he 
suffered from hairy cell leukemia as a result of exposure to 
pesticides, herbicides, gelled fuels (napalm), burster shells for 
phosphorus floaters (night bursts); and a Training Letter from the 
VA Compensation & Pension Service, dated in August 1994, 
concerning the rating of hairy cell leukemia under 38 C.F.R. §§ 
3.309(d) and 3.311.  

Thereafter, the RO received two medical opinions in respect to the 
veteran's claim of service connection for hairy cell leukemia, 
claimed as secondary to Agent Orange exposure.  

A statement from Richard Williams, M.D., dated in July 1998, noted 
that, even though there was no specific data to support an 
association between Agent Orange and hairy cell leukemia, current 
medical literature suggested that, given a large enough sample 
size, it could not be ruled out that an association could be 
found.  Dr. Williams concluded that, although an association 
between hairy cell leukemia and Agent Orange could not be proven, 
it could not be ruled out either.  

An August 1998 statement from Robert Carlson, M.D., who identified 
himself as a former chemical engineer with Union Carbide, noted 
that, because of the rarity of hairy cell leukemia in the general 
population, it was difficult to make an absolute confirmation of a 
relationship between it and exposure to herbicides.  Dr. Carlson 
concluded that, in the final analysis, an absolute answer to the 
relationship between hairy cell leukemia and Agent Orange would 
probably never be known, although, looking at the circumstantial 
evidence, there was a definite possibility that the veteran 
obtained his condition from exposure to Agent Orange.  

By June 1999 rating decision, the RO denied service connection for 
hairy cell leukemia both directly and as secondary to Agent Orange 
exposure.  

In July 1999, the RO received Huntington VA medical records dated 
from August 1997 to June 1999 reflecting, in pertinent part, 
treatment for hairy cell leukemia.  

In September 1999, the veteran submitted an article from the 
current issue of Stars and Stripes regarding allegations that the 
Pentagon secretly tested Agent Orange and other herbicides in 
Panama during the 1960's and 1970's.  

By October 1999 rating decision, the RO declined to reopen the 
veteran's claim of service connection for hairy cell leukemia as 
sufficient new and material evidence had not been submitted.  

A January 2000 statement from Dr. Scher indicated that recent 
publications addressed the matter of hairy cell leukemia and the 
new lymphoma classification and that hairy cell leukemia was now 
classified as a mature B-cell neoplasm along with non-Hodgkin's 
lymphoma and multiple myeloma.  She further indicated that these 
latter disorders were classified as related to Agent Orange 
exposure in Vietnam.  

She concluded that although the etiology of hairy cell leukemia 
had not been definitively established, some investigators believed 
that there was an association with exposure to chemicals similar 
to Agent Orange.  

In September 2000, the RO received the 1999 issue of Principles & 
Practice of Oncology regarding the classification of B-cell 
neoplasms.  That month, the RO also received duplicate copies of 
Dr. Lindsay's November 1994 statement and Dr. Scher's November 
1994 statement.  

By April 2001 rating decision, the RO declined to reopen the 
veteran's claim of service connection for hairy cell leukemia as 
new and material evidence had not been submitted.  

In June 2002, the veteran submitted a claim of service connection 
for hairy cell leukemia along with voluminous supporting medical 
documentation.  He submitted a medical report regarding a 
different veteran in which a hematologist opined that hairy cell 
leukemia was a B-cell malignancy and therefore in the same 
category as non-Hodgkin's lymphomas, which were B-cell 
malignancies.  

In addition, the hematologist opined that exposure to insecticides 
in Panama from 1956 to 58 could cause hairy cell leukemia.  The 
veteran also submitted a 1985 article from the American Journal of 
Epidemiology entitled "A Case-Control Inquiry into the Etiology of 
Hairy Cell Leukemia."  

In addition to the foregoing, the veteran submitted many scholarly 
articles regarding the etiology and classification of hairy cell 
leukemia.  These papers are not duplicative of evidence previously 
of record.  

In an October 2002 report, a VA physician addressed the question 
of whether hairy cell leukemia fell within the disabilities for 
which service connection is granted on a presumptive basis for 
those exposed to herbicides.  The physician indicated that non-
Hodgkin's lymphoma, Hodgkin's disease, and multiple myeloma were 
presumptively related to Agent Orange exposure for VA purposes.  
He stated, however, that there was no mention of specific types of 
lymphomas and that leukemia was not a cancer for which presumptive 
service connection on the basis of herbicide exposure was granted.  

The physician opined that the general terms "non-Hodgkin's 
lymphoma" and "leukemia" without mention of specific diseases were 
ambiguous terms.  Non-Hodgkin's lymphoma included several more 
specific diagnoses the most common of which was follicular 
lymphoma.  The term leukemia was often used with the presence of 
many lymphoma cells in the peripheral blood.  Also, the 
distinctions between some lymphomas and leukemias were arbitrary, 
according to the physician.  

As well, the physician indicated that the term "leukemia" in the 
VA guidelines did not differentiate between the two main 
categories thereof, myeloid and lymphoid.  Some leukemias of 
lymphoid origin overlapped with the category "non-Hodgkin's 
lymphoma" and the words "leukemia" and "lymphoma" have been 
applied to the same diseases or very closely related diseases.  

The physician stated that, in the majority of classification 
systems, "hairy cell leukemia" was included in the category of 
"lymphoprolifetrative diseases", "B-cell lymphoproliferative 
diseases", "B-cell neoplasms", or similar terms.  Thus, the terms 
"non-Hodgkin's lymphoma" and "leukemia" were ambiguous if used 
without further clarification as in the case of the VA guidelines.  

The physician concluded that it was reasonable to consider hairy 
cell leukemia as falling within the general category of non-
Hodgkin's lymphoma, broadly interpreted.  Thus, applying a broad 
interpretation, hairy cell leukemia would fall within a category 
for which there is presumption of service connection as a result 
of herbicide exposure.  

In a statement dated in February 2003, Alan E. Lichtin, MD. opined 
that he would view the veteran's hairy cell leukemia as secondary 
to his Agent Orange exposure.  


New and Material to Reopen the Claim of Service Connection for 
Hairy Cell Leukemia

By June 1999 decision, the Board denied the veteran's claim of 
service connection for hairy cell leukemia.  As a general rule, 
Board decisions are final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

With respect to a claim, which has been finally disallowed, the 
law and regulations provide that if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As is the case here, for claims received after August 29, 2001, 
"new and material" means existing evidence not previously 
submitted to agency decision makers and that evidence by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).  

The Federal Circuit has noted that not every piece of new evidence 
is "material," but that some new evidence may well contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Hodge v. West, 155 F.3d 1056, 
1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in Evans v. 
Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  

The Board observes that the evidence submitted since its June 1999 
decision includes many scholarly publications discussing hairy 
cell leukemia, VA medical records, a June 2000 statement from Dr. 
Scher, some evidence duplicative of that which was already of 
record before the June 1999 decision, and the October 2002 VA 
medical opinion.  

This evidence is new because it became associated with the record 
only after the Board released its June 1999 decision.  It is also 
material because it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's hairy cell 
leukemia in that it provides a clear explanation of the 
relationship between his hairy cell leukemia and the cancers 
falling within the service connection presumption for veterans 
exposed to Agent Orange.  38 C.F.R. § 3.303 (outlining the 
requirements for the granting of service connection); Hodge, 155 
F.3d at 1363.  See also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for hairy cell leukemia, the appeal to 
this extent is allowed, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

A review of the record reveals that the veteran was not afforded 
appropriate VCAA notice regarding his claim for benefits under the 
provisions of 38 U.S.C.A. § 1151.  

Specifically, he was not apprised of which evidence he must 
submit, which VA will obtain, and that which VA will assist him in 
securing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, a letter outlining the provisions of VCAA to include the 
veteran's and VA's respective responsibilities as to supplying the 
evidence must be sent to the veteran.  

The veteran has requested copies of reports of VA surgical records 
dated in July 1992 and May 1993.  The RO has not complied.  As 
such, the RO must obtain these records and provide copies to the 
veteran.  

Finally, the veteran contends that a VA physician failed to remove 
a needle from his abdomen after surgery in 1992 or 1993.  An 
October 2002 VA medical examination report reflects that no 
foreign bodies were apparent on X-ray study.  

Nonetheless, the RO must schedule another VA medical examination 
in which the veteran's contentions are to be addressed.  The 
examiner must review the entire record and state whether it is 
possible that a surgical needle was not removed despite the lack 
of confirming X-ray evidence and, if so, whether the presence of a 
surgical needle has caused or can cause potential harm.  

With respect to the now reopened claim of service connection for 
hairy cell leukemia, the Board also finds that additional 
development is required prior to appellate handling of this 
matter.  In part, the RO must address whether the veteran has 
presented competent evidence sufficient to establish service 
connection for hairy cell leukemia without the benefit of the 
presumption.  

The RO in this regard must address the report and opinion 
referable to the recently obtained VA examination in October 2002.  
All appropriate development must be undertaken.  The veteran now 
asserts that the RO has erred in adjudicating the claim by 
ignoring the recent opinion by VA that supports the veteran's 
claim.  

To ensure full compliance with due process requirements, the case 
is REMANDED for the following development:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran must be informed of his and 
VA's respective responsibilities regarding obtaining and 
furnishing evidence.  

2.  The RO must obtain VA surgical records dated in July 1992 and 
May 1993 and provide copies to the veteran.  

3.  The veteran should be afforded a VA examination to determine 
whether a needle was not removed from his abdomen after surgery in 
July 1992 or May 1993.  The examiner must also review the entire 
record and state whether it is possible that a surgical needle was 
not removed despite the lack of confirming X-ray evidence and, if 
so, whether the presence of a surgical needle has caused or can 
cause potential harm.  A rationale for all conclusions must be 
provided.  The claims folder, including all existing service 
medical records, must be made available to the examiner for review 
in conjunction with the examination.  In the report, the examiner 
must indicate whether the claims file was reviewed and identify 
the records on which he or she relied.  

4.  The RO should inform the veteran that failure to report for 
the scheduled examinations might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655 (2003).  

5.  The RO should review the claims file to ensure that all of the 
above requested development has been completed.  In particular, 
the RO should ensure that the requested medical examination and 
opinion are in complete compliance with the directives of this 
remand and, if they are not, the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the RO 
must ensure that any indicated development should be undertaken 
with respect to the now reopened claim of service connection for 
hairy cell leukemia.  

6.  Finally, the RO should readjudicate the veteran's claims.  
This should include reviewing all the evidence of record including 
the report and opinion of the recent VA examination in October 
2002.  If any benefit sought on appeal remains denied, the veteran 
should be provided a Supplemental Statement of the Case.  It must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of all of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



